DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 03/07/2022.
Results of Elected Species Search
As search of the prior art did not show the elected species. Under MPEP 803.02, the search was expanded to find an examinable species. No examinable species was found. Therefore, the restriction requirement is withdrawn. Claims 18-20 are rejoined.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1, 18-20.
A search of the prior art did not show the claimed device. The closest prior art as exemplified by Cho (US 2014/0117338) teaches organic light emitting display device with improved lifespan is disclosed. The organic light emitting display device includes first and second electrodes facing each other on a substrate, at least two light emitting units formed between the first and second electrodes, an N-type charge generation layer and a P-type charge generation layer sequentially stacked between the light emitting units, and at least one auxiliary charge generation layer formed between at least any one of the P-type charge generation layer and the N-type charge generation layer and an emitting layer of the light emitting unit disposed on an upper or lower portion of the at least any one thereof and generating electrons and holes supplied to the emitting layer of the light emitting unit (abstract). 
While Cho teaches a stacked OLED comprising containing two light emitting units with a charge generating layer there between. The P-type charge generation layer and the N-type charge generation layer are both single layers while the above independent claims requires the P-type charge generation layer to be multi-layered with alternating organic and inorganic layers.
Cho fails to teach, suggest or offer guidance that would render it obvious to modify the P-type charge generation layer to arrive at the limitations of the above independent claims. 
Kang (2015/0144897) teaches and OLED containing  the two light emitting units (210, 220) are provided between the first electrode (110) anal the second electrode (120). The charge generation layer (510) is provided between the two light emitting units (210, 220). The first electron transport layer (310) and the second electron transport layer (410) are provided between the charge generation layer (510) and the light emitting unit (210) placed closer to the first electrode among the light emitting units. The structure in which the light emitting unit (210), the second electron transport layer (410), the first electron transport layer (310), the charge generation layer (510), the light emitting unit (220) and the second electrode (120) are laminated on the first electrode (110) is shown by the diagram in FIG. 1, however, as an alternative, the structure in which the light emitting unit (220), the charge generation layer (510), the first electron transport layer (310), the second electron transport layer (410), the light emitting unit (210) and the first electrode (110) are laminated on the second electrode (120) is also included (paragraph 22). The charge generation layer (510) according to one example described in the present disclosure may include an n-type organic material layer and a p-type organic material layer (paragraph 28).
While Kang teaches a stacked OLED comprising containing two light emitting units with a charge generating layer there between. The P-type charge generation layer and the N-type charge generation layer are both single layers while the above independent claims requires the P-type charge generation layer to be multi-layered with alternating organic and inorganic layers.
Kang fails to teach, suggest or offer guidance that would render it obvious to modify the P-type charge generation layer to arrive at the limitations of the above independent claims. 
Claims 1-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786